Citation Nr: 0304562	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas


INTRODUCTION

The veteran had active service from May 22, 1943 to July 29, 
1943. 

This matter originated from the appeal of a November 1996 
decision of the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO) that had determined that the 
requisite new and material evidence to reopen a previously 
denied claim for service connection of a left shoulder 
disorder had not been presented.  

When this matter last came before the Board of Veterans' 
Appeals (Board) in August 2002, it was determined that the 
veteran had presented the requisite new and material evidence 
to reopen the previously denied claim.  The issue of 
entitlement to service connection for a left shoulder 
disorder was reopened and the Board undertook additional 
development on the issue pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  Following the completion of 
the requested development, the case is again before the Board 
for a final decision.

In June 2002, the veteran appeared at the RO before the 
undersigned in Washington, D.C. at a Video Conference Board 
hearing.  The transcript of that hearing has been associated 
with the claims file.  As will be explained below, the issue 
has been appropriately developed and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  A left shoulder disorder has been shown by clear and 
unmistakable evidence to have pre-existed service; a left 
shoulder injury has been shown by competent medical evidence 
to have occurred in service.  

3.  The veteran's current left shoulder disorder, dislocation 
of the left shoulder with arthritis. has been shown by 
competent medical evidence to be related to service.  


CONCLUSION OF LAW

A pre-existing left shoulder disorder was permanently 
aggravated in service, and service connection for a left 
shoulder disorder, dislocation of the left shoulder with 
arthritis, is warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left shoulder disorder.  He contends that his left shoulder 
disorder is related to service.  Specifically, he states that 
while running in basic training he tripped and fell against a 
hole, knocking his left shoulder out of place.  The veteran 
has argued that this injury is what prompted him to go to the 
hospital during service.  He states that service connection 
should be granted accordingly.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  In order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue on appeal will be briefly 
set forth.  A brief factual background will then be set out.  
Finally, the Board will analyze the veteran's claim.



Veterans Claims Assistance Act of 2000

As noted in the Board's August 2002 decision, there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim of entitlement to 
service connection in October 1996, the veteran utilized VA 
Form 21-526, the document created for such purposes.  The 
veteran clearly identified the disability in question, the 
basis for the claim and the benefit sought.  The claim 
appeared substantially complete on its face. 

The former well-grounded claim requirement

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.  
The current standard of review requires that after the 
evidence has been assembled, it is VA's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  The RO in this case considered the claim on the basis 
of whether the requisite new and material evidence had been 
submitted to reopen a previously denied claim that had become 
final, without consideration of the former well-grounded 
claim requirement.  See the November 1996 rating decision.  
As indicated above, the Board determined in the August 2002 
decision that the claim could be reopened.  

The Board will apply the current standard of review in 
evaluating the veteran's claim based upon a de novo review of 
all of the evidence, both new and old.  The current standard 
directs that when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
November 1996 rating decision, March 1997 statement of the 
case, June 1999 supplemental statement of the case, and 
August 2002 Board decision.  In those decisions, the veteran 
was advised that there was no competent medical evidence that 
the veteran had a current left shoulder disorder that was 
related to service.  A letter from the Board dated in 
November 2002 specifically advised the veteran of his rights 
and responsibilities under the VCAA.  In that letter the 
veteran was advised what evidence he should submit and that 
VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the specific notice provided to the veteran, the Board has 
concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating his claim.  The RO obtained or attempted to 
obtain the veteran's VA and private treatment records as they 
were identified by the veteran.  The veteran was asked on 
several occasions to submit the names of any private or VA 
medical providers who had treated him for the claimed 
disorder, along with completed authorizations, so that the RO 
could obtain any records identified.  The veteran responded 
to these requests, and the available evidence was obtained.  
It does not appear that there are any additional pertinent 
treatment records to be requested or obtained.  

Finally, the Board notes that the veteran was afforded 
pertinent VA examinations in November 2002 and December 2002 
for the purpose of determining whether there is a current 
left shoulder disorder that is related to service.  38 C.F.R. 
§ 3.159(c)(4) (2002).  

Accordingly, there is sufficient evidence to decide this 
claim.  The veteran was advised of the evidence he needed and 
was provided ample opportunity to submit or identify 
additional evidence or argument in support of his claim.  

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service will rebut the presumption.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304 (2002).  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2002).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Factual Background

The service medical records include an induction examination, 
dated May 22, 1943, that revealed no defects of the 
musculoskeletal system.  

There is a Consultation Request and Report, dated June 1, 
1943, that showed marked muscle atrophy in the left shoulder 
and arm.  It was noted in that report that a mule had fallen 
on the arm six months previously.  

The veteran was admitted for hospitalization on June 22, 
1943, with a diagnosis of a deformity of the left shoulder.  
An admission note reflected shortening and weakness of the 
left arm as the chief complaint, and a history of a mule 
falling on the left shoulder in January 1943, with symptoms 
having been exaggerated since that time.  In terms of the 
history of the present illness, it was noted that the veteran 
had stated that as long as he could remember, his left arm 
had been shorter than his right.  He noted that when walking, 
with his arm hanging down, he experienced sharp aching pain 
in his left shoulder joint.  It was further noted that he had 
noticed weakness of his entire left arm and hand.  In a 
Clinical Record Brief prepared upon the veteran's release 
from hospitalization on July 29, 1943, the final diagnosis 
was "deformity of the upper extremity, left humerus; 2 inch 
shortening of left humerus, and deformity of head of 
humerus."  The veteran's condition was noted to have been 
unimproved.  

There is also of record a Certificate of Disability for 
Discharge dated July 14, 1943, that reported a 

Deformity of the upper extremity, humerus, left, 
manifested by the left arm being shorter that the 
right for as long as could be remembered (soldier's 
statement) and by subsequent finding of left humerus 
being two inches shorter than the right, persistent 
pain in left shoulder, weakness of bicep muscle and 
poor grip in left hand, x-ray evidence of deformity 
of upper end of humerus and irregularity of left 
glenoid fossa, incapacitating him to perform drills, 
marches and other duties required of a soldier 
because of shortness and weakness of this arm.  
Disability is considered permanent . . . . Disability 
existed prior to induction, not in line of duty . . . 
. has not been aggravated in or by the military 
service.  

There is of record an April 1945 post-service VA Medical 
Certificate prepared in conjunction with the veteran's 
Application for VA Domiciliary or Hospital Care.  In terms of 
history, the veteran was said to report that while in service 
he had dislocated his left shoulder and since that time had 
had various types of trouble with his left arm.  Upon 
examination, there was noted to have been pain in various 
movements.  A deformity of the left shoulder was noted.  The 
diagnosis was "old dislocation of left shoulder."  

Private pertinent outpatient records from March 1956 to 
February 1997 report complaints of a frozen left shoulder 
after a car accident in 1972; limitation of left shoulder 
motion in 1996; and a November 1996 Weiss Radiology Report 
that noted findings consistent with a chronic anterior 
dislocation with impacted humeral head on the glenoid of the 
left shoulder. 

There is of record a December 1997 statement of a VA doctor 
noting an old humeral neck fracture of the left shoulder.  A 
fusion of the left shoulder was recommended.  

During the June 2002 hearing, the veteran testified that 
while running in basic training he tripped and fell against a 
hole, knocking his left shoulder out of place.  The veteran 
testified that this is what prompted him to go to the 
hospital.  The veteran stated that there was no fall 
involving a mule.  He testified that he was in good health 
prior to service and that he first dislocated his shoulder in 
the service.  

The veteran underwent VA examination of the left shoulder in 
November 2002 and December 2002 for the express purpose of 
determining whether there is a current left shoulder disorder 
that is related to service.  The VA examiner who conducted 
the November 2002 examination did not have the veteran claims 
file or medical records available for review, but the VA 
examiner who conducted the December 2002 examination did.  

The report of the November 2002 VA examination showed a final 
diagnosis of a recurrent dislocation of the left shoulder.  
It was noted that x-rays showed decrease to the obliterated 
joint space at the glenoid.  The examiner opined that it was 
more likely than not that the veteran's present shoulder 
condition was related to his shoulder injury which occurred 
when he was in the service in 1943.  

The report of the December 2002 VA examination noted that the 
veteran's claims file and medical records had been reviewed 
by the examiner.  It was noted that the veteran had stated 
that from the time of discharge he has had pain in his left 
shoulder for 59 years, and that it hurts every day.  This 
report showed a final diagnosis of dislocation of the left 
shoulder with arthritis.  It was noted that x-rays showed 
decrease to the obliterated joint space at the glenoid.  The 
examiner opined that it was more likely than not that the 
veteran's present shoulder condition was related to his 
shoulder injury which occurred in the service in 1943.  The 
examiner explained that at that time, the veteran was not 
able to raise his arm above his head and he still cannot do 
that now.  

Analysis

It is the veteran's primary contention that he first incurred 
a left shoulder injury in service as evidenced by the fact 
that he was hospitalized for left shoulder complaints, and 
that there is no basis to believe that his left shoulder 
disorder preceded service.  

In this case, the veteran's pre-induction examination in 
April 1943 showed no defects of his musculoskeletal system.  
Consequently, the presumption of soundness applies.  See 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption 
of soundness, however, is rebutted by clear and unmistakable 
evidence that a congenital left shoulder disorder, manifested 
by a shortening of the left humerus by two inches and 
deformity of the left humerus head, was diagnosed; this was 
categorically classified as preexisting service.  This Board 
concludes that there was clear and unmistakable evidence 
based upon the service medical records that consistently 
reported the shortening of the left humerus, and the 
contemporaneous admissions made by the veteran that his left 
arm had always been shorter than his right.  This was 
something that the veteran was capable of reporting at the 
time.  Moreover, there is documentation in the service 
medical records that the veteran's left humerus was two 
inches shorter than his right.  This pathology was obviously 
based upon an objective measurement, including x-ray, and as 
such, was not subject to conjecture.  Although subsequent 
pertinent medical records and opinions have not specifically 
replicated these findings, none have speculated otherwise.  

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in 


the disability during such service, unless there is a 
specific finding that the increase in the disability is due 
to the natural progress of the disease.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2002).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  C.F.R. § 
3.306.

As the presumption of soundness has been rebutted, the 
remaining questions then are whether the veteran's 
preexisting left shoulder disorder was permanently aggravated 
by service beyond its natural progression, whether the 
veteran has a current left shoulder disorder, and whether the 
veteran's current left shoulder disorder is related to any 
in-service aggravation.  With respect to the question of 
whether the presumption of aggravation could be imposed based 
upon evidence of an increase in the disability during such 
service, the Board first notes that a left shoulder deformity 
was discovered within one week of service, and that the 
veteran was hospitalized one month after entry into service 
for left shoulder complaints, including pain, weakness, and 
poor grip in the left extremity.  Significantly, it must also 
be recognized that similar complaints and findings were 
documented upon VA examination shortly after service in April 
1945.  As noted above, aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306.  In the instant 
case, however, the evidence does show an increase in severity 
of a left 


shoulder disorder based upon the veteran's in-service 
hospitalization, continued left shoulder pathology shortly 
after service, and similar pathology upon current 
examination.  

With respect to the latter questions, it is noted that when 
given the opportunity to determine whether the veteran's 
current left shoulder disorder, diagnosed as a recurrent 
dislocation of the left shoulder, was related to service, two 
VA physicians (in November 2002 and December 2002) concluded 
that it was.  Neither speculated as to whether the in-service 
left shoulder manifestations were a temporary worsening of a 
pre-existing shoulder disorder.  They simply attributed the 
veteran's current left shoulder disorder to service.  In 
other words, there has been no specific finding that the 
increase in the disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).  Consequently, aggravation of the veteran's 
pre-existing left shoulder disorder, beyond that which was 
due to the natural progress of the condition, must now be 
conceded.  Hence, entitlement to service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1153.

In summary, the Board has reviewed the entire body of 
evidence, including the service medical records, the post-
service private and VA medical records, the veteran's written 
and oral statements, and the statements of the veteran's 
representative.  In this case, the Board must find that 
competent medical evidence or opinion has been entered into 
the record which links or relates a current left shoulder 
disorder to a preexisting left shoulder that was permanently 
aggravated as a result of an injury that occurred during the 
veteran's period of active service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the claim for service 
connection for a left shoulder disorder.  As the evidence 
supports the claim, service connection for the claimed 
disorder must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  




ORDER

Entitlement to service connection for a left shoulder 
disorder, dislocation of the left shoulder with arthritis, is 
granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

